LEWIS, J.
The relator filed an original action for a writ of mandate and prohibition, all of which grew out of a certain criminal charge lodged against the relator in the Owen Circuit Court in Cause No. 7053 as shown by Exhibit No. 1.
This Court did not issue a temporary writ. A verified response was filed June 13, 1966, and such verified response admits that Cause No. 7053 was duly filed against the relator in the Owen Circuit Court on the 30th day of May, 1964, as shown by respondents’ Exhibit No. 1. Respondents’ Exhibit No. 2 sets forth the motion of the prosecuting attorney of the 78th Judicial Circuit, County of Owen, filed on May 20, 1966, in which said motion said prosecuting attorney, for and on behalf of the State of Indiana, moved for dismissal of said criminal action.
Respondents’ Exhibit No. 3 is a certified copy of an order book entry in Cause No. 7053, dated the 20th day of May, 1966, in which the respondent was judge, which sustained the motion of said prosecuting attorney to dismiss said cause of action and ordered said Cause No. 7053 dismissed and the defendant released.
The acts complained of by the relator in his petition for a writ of mandate and prohibition have, with the dismissal of Cause No. 7053, become moot and the petition for writ of mandate and prohibition filed in this Court by relator is hereby dismissed.
Hunter, C. J., Arterburn and Mote, JJ., concur.
Jackson, J., not participating.
NOTE.—Reported in 230 N. E. 2d 101.